Citation Nr: 0816129	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-38 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1. Entitlement to an initial increased rating for diabetes, 
currently evaluated as 20 percent disabling.  

2. Entitlement to a total rating based on individual 
employability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1981 to April 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

It appears the veteran is not appealing his initial increased 
rating claim for right lateral epicondylitis, should he wish 
to purse this claim he should contact the RO.  

In February 2007 the Board remanded the issues for further 
development.  

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the time period covered by the appeal, the veteran's 
service-connected diabetes has required insulin, restricted 
diet and regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent (but no 
higher) for the veteran's service-connected diabetes have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran claims his service-connected diabetes warrants a 
40 percent rating.  Since the claim is resolved in the 
veteran's favor, compliance with the VCAA is moot.

Analysis

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's service-connected diabetes mellitus has been 
rated under Diagnostic Code 7913.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent disability evaluation.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet warrants a 20 
percent disability evaluation.  38 CFR § 4.119, Diagnostic 
Code 7913.

The veteran contends that his service-connected diabetes 
mellitus causes him to easily be fatigued.  He claims 
activities such as mowing the lawn or working on his car 
cause significant fluctuations in his sugar levels.  

Service medical records show the veteran's treatment for 
diabetes mellitus included medication, insulin, diet and 
exercise.  

On a pre-discharge VA examination in February 2004, the 
examiner noted the veteran was on medication and insulin for 
his diabetes, has not been hospitalized and has not had 
physical activities restricted to assist with blood sugar 
control.  The examiner commented the veteran's fatigue was 
due to his diabetes mellitus.  

VA medical records show that from 2004 to 2007 the veteran 
continued to be treated for diabetes mellitus with insulin 
and restricted diet.  A VA medical record of March 2007 
indicated that the veteran had low blood sugars with 
activity, making hypoglycemia a big concern with daily 
activities, as well as any strenuous work.  He had to adjust 
his lifestyle by monitoring blood sugar frequently while 
physically active as well as when snacking.  

On VA examination in November 2007, the examiner noted the 
veteran has had hypoglycemic problems once per week, 
sometimes at night.  The examiner indicated the veteran has 
generalized weakness and a lot of difficulty with 
hypoglycemia if he has increased physical activity.  

The medical evidence demonstrates that the veteran's service-
connected diabetes warrants a 40 percent rating.  The 
evidence has established that he is on insulin and restricted 
diet.  While the veteran's pre-discharge VA examination 
indicated his physical activities were not restricted, the 
veteran has consistently claimed that his diabetes causes him 
to be easily fatigued.  Lay statements from family members 
attest to the veteran becoming easily tired with increased 
physical activity such as gardening and playing sports.  More 
recent VA medical records show the veteran has difficulty 
with hypoglycemia with increased physical activity.  
Therefore although the evidence does not clearly indicate 
that the veteran has restricted activities, his fatigue, 
hypoglycemic reactions with increased physical activity along 
with his insulin and restricted diet more nearly approximates 
a 40 percent rating.  

The veteran on several occasions has argued that he is 
entitled to a 40 percent rating for his diabetes mellitus.  
Under these circumstances where there is a clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, the Board is not required to consider 
entitlement to other ratings for that disability.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The Board finds that a 40 percent rating under Diagnostic 
Code 7913 is warranted.  Resolving all reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
rating is increased to 40 percent.  


ORDER

Entitlement to a 40 percent rating (but no higher) for the 
veteran's service-connected diabetes is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  To this extent the appeal is granted.  


REMAND

The veteran claims he unable to be gainfully employed due to 
his service-connected disabilities, especially his service-
connected diabetes and the fatigue associated with it.  On VA 
examination in November 2007, the examiner noted the veteran 
had considerable problems with physical activity when he 
attempted to do construction work, due to both his service-
connected elbow and diabetes.  The examiner should further 
elaborate on whether the veteran's service-connected 
disabilities prevent him from being gainfully employed.  


Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be provided 
to the VA examination of November 2007 and 
the examiner should specifically comment 
on whether the veteran's service-connected 
disabilities, to specifically include 
diabetes, prevent him from sustaining 
substantial gainful employment or cause 
marked interference with his employment, 
taking under consideration the veteran's 
experience and level of education.  A 
rationale should be provided for all 
opinions furnished.  

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


